Citation Nr: 1634134	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  06-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1958 and from December 1958 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to find that the appellant was the Veteran's surviving spouse.  This claim had previously been denied in 1999.  In a January 2012 decision, the Board reopened the claim, and remanded the matter to attempt to obtain records from the Social Security Administration, and to have the RO provide notice concerning common law marriage and deemed valid marriages.  These actions were subsequently accomplished as described in the 2015 Supplemental Statement of the Case. 

The record also shows the appellant presented testimony at a personal hearing before a Veterans Law Judge in March 2010.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the appellant, which explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the appellant a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In April 2016, the appellant responded that she did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

Since the most recent Supplemental Statement of the Case (SSOC) was issued, additional evidence has been associated with the claims file.  However, as this evidence is cumulative of evidence already of record, the Board finds that it may proceed with adjudicating this claim.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married on November [redacted], 1957 in Muscogee County, Georgia.   

2.  The Veteran divorced the appellant and their marital status ended on August [redacted], 1984.  

3.  The appellant did not remarry the Veteran at any time prior to his death on April [redacted], 1993.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as a surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VCAA notice was provided in December 2008 and again in December 2014, pursuant to the Board's January 2012 remand directives.  Accordingly, VA's duty to notify has been satisfied.

In regard to VA's duty to assist, the available, relevant, identified records have been obtained, the appellant offered testimony in support of her claim, and she has declined a second hearing.   No further duty to assist under the VCAA is warranted.  Accordingly, the Board will address the merits of the claim.

II.   Recognition as a Surviving Spouse

DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Pursuant to 38 C.F.R. § 3.50(a), "Spouse" is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  Under 38 C.F.R. § 3.1(j) "marriage" is defined as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  A "surviving spouse" is defined as a person who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a person with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b).

Pursuant to claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. 103(c) (West 2014).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies rather than the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  

In this case, it is undisputed that the appellant was married to the Veteran in Muscogee County, Georgia in November 1957, and that several children were born to them.  See e.g. November 1957 marriage certificate; birth certificates referencing dependent children.  The record also contains a copy of the divorce proceedings issued by the Superior Court for the County of Santa Clara, State of California, which was filed in September 1984.  It was ordered by the Court that "judgment of dissolution be entered.  Marital status is terminated and the parties are restored to the status of unmarried persons on August [redacted], 1984."  

Given the appellant's statements that she never picked up the divorce decree, the Board will address whether the August 1984 divorce decree is valid.  

Pursuant to the August 1984 divorce decree, the parties agreed that "[i]t is the intention of the parties that this Judgment of Dissolution of Marriage shall be fully effective, even in the event of a reconciliation by and between the parties, and that said reconciliation shall in no way reduce the full effectiveness of this Judgment unless expressed in a written agreement subsequent to the date hereof."  See August 1984 Divorce Decree, pg. 6.  Here, the appellant alleges that she never picked up her divorce judgment, however; California law does not require that a spouse pick up a copy of the divorce judgment in order for it to be valid.  Rather, "[o]n dissolution of marriage contract by a judgment decreeing a divorce (emphasis added), obligations arising from marriage are completely discharged, and parties stand in same position as though such marriage had never been contracted.  Lovell v. Parrish, 34 Cal. App. 2d 323 (1939); see also Cal. Civ. Code, §§ 91, 132 (2015).  The Board additionally notes that the appellant was present in Court on the signing of the decree.  Moreover, the appellant agreed that it was the intention of both parties that the judgment of dissolution of marriage be fully effective.  Accordingly, the Board finds that the August 1984 divorce decree has not been invalidated simply because the appellant has alleged that she did not pick up the judgment.  

Having found that the August 1984 divorce decree was never invalidated, the Board will next discuss whether the appellant may have remarried the Veteran after the August 1984 divorce.  Here, the Board recognizes the many signed documents from the appellant and her children indicating that the appellant and the Veteran lived as "husband and wife" until the Veteran's death in April 1993.  Specifically, the appellant has asserted that she was married to the Veteran for over 26 years, they had 5 children together, and she lived with the Veteran continuously up until the time of his passing despite their divorce.  See February 2015 Statement in Support of Claim.  Additionally, in a December 2014 statement, the appellant contended that the Veteran lived from February 1974 until his death in San Jose, California, which is where the appellant resides.  

Also of record are two supporting statements regarding marriage, signed by the Veteran's daughters in December 2014, which indicate that the Veteran and the appellant lived together continuously until his death.  The Veteran's daughters stated that the Veteran and the appellant were married and they were a family and that they all love each other.  Also of record is a January 2013 statement by the Veteran's daughter that "my mother and father always liv[ed] together while my father was still alive.  They lived together more than 25 years, even after their divorce."  In March 2010, the appellant testified at her hearing that at the time she was divorce, she continued to cohabitate and live as man and wife with the Veteran.  See March 2010 BVA Hearing, pg. 4.  The appellant indicated that at no time after her divorce did she and the Veteran live apart.  At her hearing, the appellant testified that the reason she went through the divorce is because the Veteran had a gambling problem; however, she let him continue to live at the house because he was paying the mortgage.  Id. at 7.  In a January 2009 statement in support of claim, the appellant stated that she was with the Veteran when he died, because it was her who was taking care of him. 

After carefully reviewing the evidence, the Board finds that the most probative evidence in this case demonstrates that there was no marriage, common law or otherwise, between the appellant and the Veteran after their August 1984 divorce.  The appellant does not contend, nor does the evidence indicate, that the appellant ever formally remarried the Veteran after their August 1984 divorce.  To the contrary, numerous statements from the appellant and witnesses reference only the November 1957 marriage. 

Even assuming that a common law marriage could be established in this case, the Board notes that any assertion by the appellant that she and the Veteran were husband and wife is inconsistent with other evidence of record.  Specifically, the appellant has contended that the Veteran and she always resided as husband and wife in San Jose, despite their divorce.  However, a February 1985 statement submitted by the Veteran himself indicates that he was a resident of California until February 1985 at which time he moved to Nashville, Tennessee.  The Veteran indicated that he planned to make Nashville his permanent residence.  Additionally, the Veteran's obituary, which was submitted by the appellant, indicates that the Veteran lived in San Jose, California after he retired from the United States Army and then moved to Tennessee in 1985.  Further, the Veteran's death certificate which was issued in Tennessee indicates that he was divorced, and had been a resident of Nashville, Tennessee.  Also of record is a letter to the Veteran's employer located in Tennessee from a medical provider located in Tennessee describing the Veteran's health condition. 

In weighing this contradictory information, the Board finds that the evidence the appellant has procured in conjunction with her recent claim of benefits alleging a husband and wife relationship, which were submitted at the same time as her claim and were made under circumstances involving the appellant's potential eligibility for monetary gain, suggest bias.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (the Board must "determin[e] whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, the Board affords the evidence submitted by the Veteran himself more probative weight. 

The Board notes that the appellant has asserted that she continued to reside in California after her divorce with the Veteran.  The Board notes that common law marriage is not recognized in California.  See Cal. Fam. Code § 300(a) (2015).  The Board additionally notes that the appellant and Veteran resided in Georgia at the time of their marriage.  Although common law marriage is recognized under Georgia law, the record indicates that the Veteran and the appellant were legally married in Georgia and continued to be legally married when they moved to California.  Therefore, Georgia law is not for application in this case.  As Georgia law does not apply and California does not recognize common law marriages established within the state, a common law marriage has not been established.  Similarly, a deemed valid marriage where a marriage could be entered into when a claimant is ignorant of the existence of a legal impediment to the marriage and cohabitates with the veteran for one year or more immediately preceding the Veteran's death is not shown.  Given the aforementioned bias attached to the claimant's statements and those from her daughters regarding the living arrangements of the appellant and the Veteran, as compared to the information received from the Veteran during his life time, and found in other documents created at the time of the Veteran's death showing his residence to be in Tennessee, rather than with the appellant in California, it cannot be reasonably concluded a deemed marriage existed between the appellant and the Veteran at the time of the Veteran's death.  

Next, the appellant essentially contends that, due to fairness, she should be entitled to benefits as a "surviving spouse" in light of the hardships she and her children endured throughout their relationship with the Veteran from the time of their marriage and afterward until his death.  She has provided many written statements asserting that she was the victim of physical abuse at the hands of the Veteran.  She implies that it is unfair to deny her DIC benefits following her tumultuous past with the Veteran.  Specifically, the appellant has asserted that Agent Orange exposure caused the Veteran to be violent and since the VA did not help the Veteran with his issues while he was alive, it is only fair that VA help the appellant for the rest of her life.  While sympathetic to such circumstances, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).  Here, the fact remains that the appellant and the Veteran were divorced in August 1984, and had not remarried prior to his death.  Accordingly, it cannot be said that she "was the spouse of the [V]eteran at the time of the [V]eteran's death," as required by law.  

In this case, he evidence of record establishes that the appellant and Veteran were not married at the time of his death in April 1993.  Accordingly, she does not meet the threshold requirement of 38 C.F.R. § 3.50(b).

The Board sympathizes with the appellant's position and does not wish to diminish the importance of her supportive relationship during the Veteran's lifetime and preceding his death.  Numerous witnesses, including her daughter, attested to the love and support she provided to him.  However, the Board is bound by the applicable law and regulations and is unable to provide a legal remedy that conflicts with the legal requirements set forth under the law. See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").

The Board finds that the marriage between the appellant and the Veteran dissolved in August 1984 by virtue of a valid and legal divorce and that she did not remarry him at any time prior to his death in April 1993.  Simply put, because she was not the spouse of the Veteran at the time of his death, she is not entitled to recognition as a surviving spouse pursuant to 38 C.F.R. § 3.50(b).  Accordingly, her claim must be denied.


ORDER

Entitlement to recognition as a surviving spouse is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


